DETAILED ACTION
Claims 1-17 are pending.

Allowable Subject Matter
Claims 18-38 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record taken either alone or in combination fails to disclose a system/method comprising the following limitation/feature:
(Claim 18) - "control a roll transfer device of the production machine to selectively couple at least one of a first material roll of the first set of material rolls and a second material roll of the second set of material rolls with the production machine based upon at least one of the input and output signals, so as to enable the production machine to selectively produce the first or the second configuration of disposable products", 
(Claim 31) - " 4Follen et al.S/N: 16/947,963 controlling the turret unwinds of the production machine to automatically splice material rolls of the first set of material rolls or the second set of material rolls with existing material rolls currently in use by the production machine; causing the production machine to continue running after splicing of the material rolls of the first set of material rolls or the second set of material rolls with the existing material rolls until an entirety of materials on the existing material rolls is pulled through the production machine; and deactivating one or more components of the production machine during the pull through of the materials on the existing material rolls", 
(Claim 34) - " 5Follen et al.S/N: 16/947,963 controlling the turret unwind system of the production machine to splice the second material roll with the first material roll currently in use by the production machine; and operating the 
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant's invention defines over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119